RESPONSE TO AMENDMENT

Claims 1, 3, 4, 7-16, and 18-21 are pending in the application.  Claims 14-16 and 18-21 have been withdrawn from consideration due to Applicant’s election.  Claims 2, 5, 6, and 17 have been cancelled.
Amendments to the claims, filed April 13, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 1-4 and 7-13, made of record in the office action mailed January 13, 2021, Page 3, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed April 13, 2021.
The 35 U.S.C. §103 rejection of claims 1, 3, 4, and 9-13 over Choi (U.S. Pat. Pub. 2008/0160242) in view of Yamagami (JP 2013-072074), made of record in the office action mailed January 13, 2021, Page 4, Paragraph 10 has been withdrawn due to Applicant’s amendment in the response filed April 13, 2021.
The 35 U.S.C. §103 rejection of claim 7 over Choi (U.S. Pat. Pub. 2008/0160242) in view of Yamagami (JP 2013-072074) and further in view of Matsuki (U.S. Pat. Pub. 2017/0292002), made of record in the office action mailed January 13, 2021, Page 8, Paragraph 12 has been withdrawn due to Applicant’s amendment in the response filed April 13, 2021.
The 35 U.S.C. §103 rejection of claim 8 over Choi (U.S. Pat. Pub. 2008/0160242) in view of Yamagami (JP 2013-072074) and further in view of Suguira (JP 2009-084364), made of 

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. Pub. 2008/0160242) in view of Yamagami (JP 2013-072074) and Yamada (U.S. Pat. Pub. 2015/0136317).  For discussion of Yamagami, see the English Machine Translation.
Regarding claim 1, Choi teaches a double-sided adhesive tape for a display, e.g. mobile phones (Abstract), sequentially comprising: a first adhesive layer (Paragraph [0078]); an acrylic foaming layer (Abstract); a thermoplastic film layer (base layer, Abstract, Paragraph [0078]); and a second adhesive layer (Abstract, Paragraph [0078]).
Choi fails to teach the adhesive layers are acrylic, the thermoplastic film layer having a black layer laminated on at least one surface thereof, wherein the black layer is also on a surface of the acrylic foaming layer, and wherein the black layer comprises a black colorant in an amount of 10 wt % to 80 wt %.
Yamagami teaches a thin colored adhesive tape suitably used for protecting parts used in portable electronic devices, e.g. mobile phones (Paragraphs [0001] and [0002]) which comprises a resin film layer (Paragraph [0014]), a black ink layer laminated on the resin film colored layer, Paragraphs [0014], [0025], and [0043]), and an adhesive layer laminated on the resin film layer on the opposite side of the black ink layer (Abstract, Paragraph [0060]).  Yamagami teaches that as the pressure-sensitive adhesive an acrylic pressure-sensitive adhesive can be suitably used because of its high adhesion reliability (Paragraph [0051]).  Yamagami additionally teaches the black ink layer is a light-shielding layer (Paragraph [0014]) with a thickness of 0.1 μm to 5 μm (0.5-5 µm, Paragraph [0047]) and the black layer comprises a black colorant in an amount of 10 wt % to 70 wt % (Paragraph [0044]) and if it is 10% or more, the concealability is suitably exhibited, and if it is 70% or less, the dispersion becomes good (Paragraph [0044]).  Furthermore, Yamagami discloses that the black layer can be on either side of the thermoplastic film (Figs. 1 and 2, Paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive layers of Choi be acrylic as taught by Yamagami as being suitably used because of its high adhesion reliability.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the thermoplastic film layer of Choi have a black layer laminated on at least one surface thereof, wherein the black layer comprises a black colorant in an amount of 10 wt % to 70 wt % as taught by Yamagami in order to provide a light-shielding layer with suitable concealability and therefore a light-shielding double-sided adhesive tape.  Since Yamagami discloses that the black layer can be on either side of the thermoplastic film (Figs. 1 and 2, Paragraph [0012]), the combination of Choi and Yamagami discloses the claimed layered sequencing, first acrylic adhesive layer, the acrylic foaming layer, the black ink layer, the thermoplastic film layer, and the second acrylic adhesive layer.

Yamada teaches a double-sided adhesive tape (Abstract) used to adhere members forming a flat panel display (Paragraph [0005]) wherein the tensile strength of the substrate is greater than or equal to 80 MPa so that when the double-sided adhesive tape is pulled and removed to separate the target members from each other, the double-sided adhesive tape does not tear somewhere (Paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the double-sided adhesive tape of Choi in view of Yamagami have a tensile strength greater than 80 MPa as taught by Yamada so that the double-sided adhesive tape is resistant to tear.
Regarding claim 3, Choi teaches wherein each of the first acrylic adhesive layer, the acrylic foaming layer, and the second acrylic adhesive layer does not include any separate colorant (the first pressure-sensitive adhesive layer can be transparent, Paragraph [0059]; no colorant is discussed regarding the acrylic foaming layer or second adhesive layer).
Regarding claim 4, Yamagami teaches wherein the black layer has a light transmittance of 1% or less in order to secure a light shielding property (Paragraph [0014]).  
Regarding claims 9-11, the limitation “wherein the acrylic foaming layer is formed by carrying out any one of UV irradiation and heat treatment, or sequentially carrying out both UV irradiation and heat treatment on a foaming composition; or is formed by carrying out UV irradiation on the foaming composition while injecting a gas thereto” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the 
	Regarding claim 12, Choi teaches wherein the acrylic polymer is formed by polymerizing a co-polymerizable monomer component comprising an alkyl (meth)acrylate-based monomer and a polar functional group-containing monomer, and a weight ratio of the alkyl (meth)acrylate-based monomer to the polar functional group-containing monomer, which form the acrylic polymer, is 9:1 to 7:3 (Paragraphs [0067] and [0069]).
	Regarding claim 13, Choi teaches further comprising: a release layer on a surface opposite to a surface of the second adhesive layer on which the thermoplastic film layer is laminated (Paragraph [0078]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. Pub. 2008/0160242) in view of Yamagami (JP 2013-072074) and Yamada (U.S. Pat. Pub. 2015/0136317) and further in view of Matsuki (U.S. Pat. Pub. 2017/0292002).  For discussion of Yamagami, see the English Machine Translation.
Choi, Yamagami, and Yamada are relied upon as discussed above.
Regarding claim 7, Choi fails to teach wherein the acrylic foaming layer has an average pore size of 20 μm to 200 μm and a porosity of 1% to 40%.
Paragraph [0002]).  Matsuki further teaches the average cell size is 150 µm or less and the maximum cell size is 500 µm or less and that if the average cell size and maximum cell size are outside of these ranges, withstand voltage properties cannot sufficiently be secured and impact resistance will be reduced (Paragraph [0013]).  Additionally, Matsuki teaches that in order to improve impact-absorbing properties, the percentage of closed cells is preferably 75% or more and more prefererably 90% or more (Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the acrylic foaming layer of Choi have an average pore size of 150 µm or less as taught by Matsuki so as to avoid the impact resistance from being reduced.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the acrylic foaming layer of Choi have a percentage of closed cells be 75% or more (i.e. porosity of 0-25%) as taught by Matsuki in order to improve the impact absorbing properties of the foam.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. Pub. 2008/0160242) in view of Yamagami (JP 2013-072074) and Yamada (U.S. Pat. Pub. 2015/0136317) and further in view of Suguira (JP 2009-084364).  For discussion of Yamagami and Suguira, see the English Machine Translations.
Choi, Yamagami, and Yamada are relied upon as discussed above.

Suguira teaches a peeling adhesive force for the adhesive is 2-15 N/10 mm (Paragraph [0057]; about 518 g/in to about 3885 g/in).  Suguira further teaches when the peeling adhesive force is 2 N/10 mm or more, peeling from the member can be suppressed when the member is fixed with the pressure-sensitive adhesive tape alone and when the peeling force is 15 N/10 mm or less, the tape can have reworkability (Paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have of the first adhesive layer and the second adhesive layer of Choi have an adhesive strength of 2-15 N/10 mm as taught by Suguira in order to suppress peeling from the display member and ensure the tape can have reworkability.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 13, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that there is no motivation to modify Choi to include the black layer of Yamagami because Choi fails to recognize the problem of the present application.  Applicant argues that the present application recognized that forming a black layer on the surface of the thermoplastic film layer prevents light irradiated from a light source from leaking out without a problem in that the efficiency of a photo curing reaction is decreased, whereas, in contrast, Choi is directed to a double sided acrylic foam tape for mobile phone use to easily conduct a die-cutting or punching process according to the product size and is silent regarding any light shielding properties.  Applicant further argues that none of the prior art of record recognizes the 
MPEP 2144 states “[T]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”.  Therefore, even though Choi, Yamagami, and Yamada are not combined to solve the same problem as Applicant, the combination of Choi, Yamagami, and Yamada still renders the claims obvious.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that there is nothing in Yamada to teach or suggest what the tensile strength of the adhesive tape would be, let alone, whether the tensile strength of the tape is 100 MPa to 500 Mpa for a double-sided adhesive tape having a first acrylic adhesive layer, an acrylic foaming layer, a black layer, a thermoplastic film layer and a second acrylic adhesive layer arranged sequentially.  Applicant further argues that there is no motivation in the prior art to arrive at the claimed tensile strength.
Yamada teaches the tensile strength of the substrate should be 80 MPa or greater in order to prevent the substrate from being torn when the double-sided adhesive tape is separated (Paragraph [0056]).  It would have been obvious to one of ordinary skill in the art that the double-sided adhesive tape as a whole should have a tensile strength of 80 MPa or greater in order to prevent any part of the tape from being torn.  As such, Applicant’s arguments are deemed unpersuasive.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kruger (EP2141211).  For discussion of Kruger, see the English Machine Translation.
Kruger teaches a double-sided adhesive tape for a display (Abstract, Paragraphs [0001]-[0002]; Fig. 1), sequentially comprising: a first acrylic adhesive layer (6, Fig. 1, Paragraphs [0015] and [0029]); an acrylic foaming layer (5, Fig. 1, Paragraphs [0018] and [0029]); a thermoplastic film layer (laminating adhesive layer, 4, Fig. 1, Paragraphs [0024] and [0029]); a black layer (reinforcing film, 3, Fig. 1, Paragraphs [0021] and [0029]; and a second acrylic adhesive layer (2, Fig. 1, Paragraphs [0015] and [0029]); wherein the black layer has a thickness of 0.1 µm to 5 µm (2 to 36 µm, Paragraph [0021]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 23, 2021